Name: 2012/186/EU: Commission Delegated Decision of 3Ã February 2012 amending Directive 2009/42/EC of the European Parliament and of the Council on statistical returns in respect of carriage of goods and passengers by sea Text with EEA relevance
 Type: Decision_DEL
 Subject Matter: maritime and inland waterway transport;  organisation of transport;  economic analysis;  transport policy
 Date Published: 2012-04-11

 11.4.2012 EN Official Journal of the European Union L 101/5 COMMISSION DELEGATED DECISION of 3 February 2012 amending Directive 2009/42/EC of the European Parliament and of the Council on statistical returns in respect of carriage of goods and passengers by sea (Text with EEA relevance) (2012/186/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/42/EC of the European Parliament and of the Council of 6 May 2009 on statistical returns in respect of carriage of goods and passengers by sea (1), and in particular Article 3(4) thereof, Whereas: (1) In the production of European statistics there should be a balance between the needs of the users and the burden on respondents. (2) A technical analysis of the existing data collected under the Union legislation on statistical returns in respect of carriage of goods and passengers by sea, and of the dissemination policy, has been carried out at European level in order to propose possible technical solutions to simplify, as much as possible, the various activities necessary for the production of statistics, while keeping the final output in line with present and foreseeable needs of users. (3) As a result of this analysis, the variable direction in the existing quarterly statistics on vessel traffic in the main European ports should be simplified, while the legal status (mandatory vs voluntary) of the corresponding data sets F1 and F2 should be clarified. (4) In addition, a harmonised legal framework should be established for a voluntary collection of statistics on Ro-Ro containers. Moreover, the type of cargo classification should be extended. (5) The nomenclature on the maritime coastal areas needs to be adapted to technical developments. (6) Directive 2009/42/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes I, II, IV and VIII to Directive 2009/42/EC are replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. The first reference year for the application of this Decision shall be 2012, covering the data for 2012. Done at Brussels, 3 February 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 141, 6.6.2009, p. 29. ANNEX ANNEX I VARIABLES AND DEFINITIONS 1. Statistical variables (a) Cargo and passenger information  gross weight of goods in tonnes,  type of cargo, according to the nomenclature shown in Annex II,  description of the goods, using the nomenclature shown in Annex III,  reporting port,  direction of movement, whether inwards or outwards,  counterpart for inward cargo: the port of loading (i.e. the port in which the cargo was loaded on to the ship in which it arrived in the reporting port) using individual ports in the European Economic Area (EEA) countries shown in the port list, and the maritime coastal areas outside the EEA countries, shown in Annex IV,  counterpart for outward cargo: the port of unloading (i.e. the port in which the cargo is to be unloaded from the ship in which it left the reporting port) using individual ports in the EEA countries shown in the port list, and the maritime coastal areas outside the EEA countries, shown in Annex IV,  number of passengers starting or finishing a voyage, as well as the number of cruise passengers on a cruise passenger excursion,  counterpart for inward passenger: the port of embarkation (i.e. the port in which the passenger was embarked on to the ship in which he/she arrived in the reporting port) using individual ports in the European Economic Area (EEA) countries shown in the port list, and the maritime coastal areas outside the EEA countries, shown in Annex IV,  counterpart for outward passenger: the port of disembarkation (i.e. the port in which the passenger is to be disembarked from the ship in which he/she left the reporting port) using individual ports in the EEA countries shown in the port list, and the maritime coastal areas outside the EEA countries, shown in Annex IV. For goods carried in containers or Ro-Ro units, the following additional particulars shall be provided:  total number of containers (with and without cargo),  number of containers without cargo,  total number of mobile (Ro-Ro) units with and without cargo,  number of mobile (Ro-Ro) units without cargo. (b) Information on the vessel  number of vessels,  deadweight of vessels or gross tonnage,  country or territory of registration of vessels, using the nomenclature shown in Annex V,  type of vessels, using the nomenclature shown in Annex VI,  size of vessels, using the nomenclature shown in Annex VII. 2. Definitions (a) Freight container  means an article of transport equipment: 1. of a permanent nature and, accordingly, strong enough to be suitable for repeated use; 2. specially designed to facilitate the carriage of goods by one or more modes of transport, without intermediate reloading; 3. fitted with devices permitting its ease of handling, particularly its transfer from one mode of transport to another; 4. so designed as to be easy to fill and empty; 5. having a length of 20 feet or more. (b) Ro-Ro unit  means wheeled equipment for carrying cargo, such as a truck, trailer or semi-trailer, which can be driven or towed on to a vessel. Port or ships trailers are included in this definition. Classifications should follow United Nations ECE Recommendation No 21 Codes for types of cargo, packages and packaging materials . (c) Container cargo  means containers with or without cargo which are lifted on to or off the vessels which carry them by sea. (d) Ro-Ro cargo  means goods, whether or not in containers, on Ro-Ro units, and Ro-Ro units which are rolled on and off the vessels which carry them by sea. (e) Gross weight of goods  means the tonnage of goods carried, including packaging but excluding the tare weight of containers or Ro-Ro units. (f) Deadweight (DWT)  means the difference in tonnes between the displacement of a ship on summer load-line in water with a specific gravity of 1,025 and the total weight of the ship, i.e. the displacement in tonnes of a ship without cargo, fuel, lubricating oil, ballast water, fresh water and drinking water in the tanks, usable supplies as well as passengers, crew and their possessions. (g) Gross tonnage  means the measure of the overall size of a ship determined in accordance with the provisions of the International Convention on Tonnage Measurement of Ships, 1969. (h) Cruise passenger  means a sea passenger making a sea journey on a cruise ship. Passengers on day excursions are excluded. (i) Cruise ship  means a passenger ship intended to provide passengers with a full tourist experience. All passengers have cabins. Facilities for entertainment aboard are included. Ships operating normal ferry services are excluded, even if some passengers treat the service as a cruise. In addition, cargo-carrying vessels able to carry a very limited number of passengers with their own cabins are also excluded. Ships intended solely for day excursions are also excluded. (j) Cruise passenger excursion  means a short visit by a cruise passenger to a tourist attraction associated with a port while retaining a cabin on board. (k) Ro-Ro container cargo  means containers with or without cargo loaded on Ro-Ro units which are then rolled on and rolled off the vessels which carry them by sea. (l) Shipborne port-to-port trailer  means a trailer intended to carry cargo (including containers) between two ports on Ro-Ro vessels. It is primarily designed to operate either on board of Ro-Ro vessels or in areas on land within the control of the port authority. (m) Ro-Ro vessel  means a vessel designed to carry Ro-Ro units. ANNEX II Type of cargo classification Category (1) Code 1 digit Code 2 digits Description Tonnage Number of units Liquid bulk 1 1X Liquid bulk goods (no cargo unit) X 11 Liquefied gas X 12 Crude oil X 13 Oil products X 19 Other liquid bulk goods X Dry bulk 2 2X Dry bulk goods (no cargo unit) X 21 Ores X 22 Coal X 23 Agricultural products (e.g. grain, soya, tapioca) X 29 Other dry bulk goods X Containers 3 3X Large containers X (2) X 31 20 ft freight units X (2) X 32 40 ft freight units X (2) X 33 Freight units > 20 ft and < 40 ft X (2) X 34 Freight units > 40 ft X (2) X Roll on roll off (self-propelled) 5 5X Mobile self-propelled units X X 51 Road goods vehicles and accompanying trailers X (2) X 52 Passenger cars, motorcycles and accompanying trailers/caravans X (3) 53 Passenger buses X (3) 54 Trade vehicles (including import/export motor vehicles) X X (3) 56 Live animals on the hoof X X (3) 59 Other mobile self-propelled units X X Roll on roll off (non-self-propelled) 6 6X Mobile non-self-propelled units X X 61 Unaccompanied road goods trailers and semi-trailers X (2) X 62 Unaccompanied caravans and other road, agricultural and industrial vehicles X X (3) 64 Rail wagons engaged in goods transport X (2) X 65 Shipborne port-to-port trailers engaged in goods transport X (2) X 66 Shipborne barges engaged in goods transport X (2) X 69 Other mobile non-self-propelled units X X Other general cargo (including small containers) 9 9X Other cargo, not elsewhere specified X 91 Forestry products X 92 Iron and steel products X 99 Other general cargo X Supplement to the type of cargo classification for ro-ro containers Category (1) Code 1 digit Code 2 digits Description Tonnage Number of units Large Ro-Ro Containers R RX Large Ro-Ro containers X R1 20 ft freight units X R2 40 ft freight units X R3 Freight units > 20 ft and < 40 ft X R4 Freight units > 40 ft X ANNEX IV MARITIME COASTAL AREAS The nomenclature to be used is the Geonomenclature (the nomenclature of countries and territories for the external trade statistics of the Union and statistics of trade between Member States) (4) in force in the year to which the data refer. The code consists of four digits: the ISO alpha 2 standard code for each country from the abovementioned nomenclature, followed by two zeros (e.g. code GR00 for Greece), except for countries which are divided into two or more maritime coastal areas, which are identified by a fourth digit other than zero (from 1 to 7), as below: Code Maritime coastal areas FR01 France: Atlantic and North Sea FR02 France: Mediterranean FR03 French overseas departments: French Guiana FR04 French overseas departments: Martinique and Guadeloupe FR05 French overseas departments: RÃ ©union DE01 Germany: North Sea DE02 Germany: Baltic DE03 Germany: Inland GB01 United Kingdom GB02 Isle of Man GB03 Channel Islands ES01 Spain: Atlantic (North) ES02 Spain: Mediterranean and Atlantic (South), including the Balearic and Canary Islands SE01 Sweden: Baltic SE02 Sweden: North Sea TR01 Turkey: Black Sea TR02 Turkey: Mediterranean RU01 Russia: Black Sea RU03 Russia: Asia RU04 Russia: Barents and White Seas RU05 Russia: Baltic, Gulf of Finland only RU06 Russia: Baltic, excluding Gulf of Finland RU07 Russia: European inland waterways, including Caspian Sea MA01 Morocco: Mediterranean MA02 Morocco: West Africa EG01 Egypt: Mediterranean EG02 Egypt: Red Sea IL01 Israel: Mediterranean IL02 Israel: Red Sea SA01 Saudi Arabia: Red Sea SA02 Saudi Arabia: Persian Gulf US01 United States of America: Atlantic (North) US02 United States of America: Atlantic (South) US03 United States of America: Gulf of Mexico US04 United States of America: Pacific (South) US05 United States of America: Pacific (North) US06 United States of America: Great Lakes US07 Puerto Rico CA01 Canada: Atlantic CA02 Canada: Great Lakes and Upper Saint Lawrence CA03 Canada: West Coast CO01 Colombia: North Coast CO02 Colombia: West Coast MX01 Mexico: Atlantic MX02 Mexico: Pacific With the additional codes ZZ01 Offshore installations not elsewhere specified ZZ02 Aggregates and not elsewhere specified ANNEX VIII STRUCTURE FOR STATISTICAL DATA SETS The data sets specified in this Annex define the periodicity for the maritime transport statistics required by the Union. Each data set defines a cross classification of a limited set of dimensions at different levels of the nomenclatures, aggregated across all other dimensions, for which statistics of good quality are required. SUMMARY AND DETAILED STATISTICS  The data sets to be provided for selected ports for goods and passengers are A1, A2, A3, B1, C1, C2, D1, E1, F1 and F2.  The data sets to be provided for selected ports for goods but not for passengers are A1, A2, A3, B1, C1, C2, E1, F1 and F2.  The data sets to be provided for selected ports for passengers but not for goods are A3, D1, F1 and F2.  The data set to be provided for ports which are not selected (for either goods or passengers) is A3. LEGAL STATUS OF DATA SETS  Data sets A1, A2, A3, B1, C1, D1, E1 and F2 are mandatory.  Data sets C2 and F1 are voluntary. Data set A1: Seaborne transport in the main European ports, by port, type of cargo and counterpart Periodicity of data transmission: quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Maritime coastal area Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo One-character alphanumeric Type of cargo, Annex II Data: Gross weight of goods in tonnes. Data set A2: Non-unit-load seaborne transport in the main European ports, by port, type of cargo and counterpart Periodicity of data transmission: quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A2 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Maritime coastal area Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo Two-character alphanumeric Type of cargo (non-unit-load only), Annex II (subcategories 1X, 11, 12, 13, 19, 2X, 21, 22, 23, 29, 9X, 91, 92 and 99) Data: Gross weight of goods in tonnes. Data set A3: Data required both for selected ports and ports for which detailed statistics are not required (see Article 4(3)) Periodicity of data transmission: annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A3 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric All ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Data: Gross weight of goods in tonnes. Number of passengers (excluding cruise passengers). Number of cruise passengers starting and ending a cruise. Number of cruise passengers on cruise passenger excursion: direction: inwards (1) only  (optional). Data set B1: Seaborne transport in the main European ports, by port, type of cargo, goods and counterpart Periodicity of data transmission: annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric B1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Maritime coastal area Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo One-character alphanumeric Type of cargo, Annex II Commodity Two-character alphanumeric Goods nomenclature, Annex III Data: Gross weight of goods in tonnes. Data set C1: Unit-load seaborne transport in the main European ports, by port, type of cargo, counterpart and loaded status Periodicity of data transmission: quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric C1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Maritime coastal area Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo Two-character alphanumeric Type of cargo (container, Ro-Ro only) Annex II (subcategories 3X, 31, 32, 33, 34, 5X, 51, 52, 53, 54, 56, 59, 6X, 61, 62, 64, 65, 66 and 69) Data: Gross weight of goods in tonnes (type of cargo: subcategories 3X, 31, 32, 33, 34, 5X, 51, 54, 56, 59, 6X, 61, 62, 64, 65, 66 and 69). Total number of units (type of cargo: subcategories 3X, 31, 32, 33, 34, 5X, 51, 52, 53, 54, 56, 59, 6X, 61, 62, 64, 65, 66 and 69). Number of units without cargo (type of cargo: subcategories 3X, 31, 32, 33, 34, 5X, 51, 59, 6X, 61, 64, 65, 66 and 69). Data set C2: Ro-Ro container seaborne transport in the main European ports, by port, type of cargo, counterpart and loaded status Periodicity of data transmission: annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric C2 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading (optional) Five-character alphanumeric EEA-ports in the port list Maritime coastal area (optional) Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo Two-character alphanumeric Type of cargo (Ro-Ro container only) Annex II (subcategories RX, R1, R2, R3, R4) Data: Total number of units (type of cargo: subcategories RX, R1, R2, R3, R4). Number of units without cargo (type of cargo: subcategories RX, R1, R2, R3, R4)  (optional). Data set D1: Passenger transport in the main European ports, by port, counterpart and nationality of registration of vessel Periodicity of data transmission: annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric D1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of embarkation/disembarkation Five-character alphanumeric EEA-ports in the port list Maritime coastal area Four-character alphanumeric Maritime coastal areas, Annex IV Nationality of registration of vessel (optional) Four-character alphanumeric Nationality of registration of vessels, Annex V Data: Number of passengers excluding cruise passengers starting and ending a cruise and cruise passengers on excursion. Data set E1: Seaborne transport in the main European ports, by port, type of cargo, counterpart and nationality of registration of vessels Periodicity of data transmission: annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric E1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Maritime coastal area Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo One-character alphanumeric Type of cargo, Annex II Nationality of registration of vessel Four-character alphanumeric Nationality of registration of vessels, Annex V Data: Gross weight of goods in tonnes. Data set F1: Vessel traffic in the main European ports, by port, type and size of vessels loading or unloading cargo, embarking or disembarking passengers (including cruise passengers on a cruise passenger excursion) Periodicity of data transmission: annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric F1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards (1) only Type of vessel Two-character alphanumeric Type of ship, Annex VI Size of vessel DWT Two-character alphanumeric Deadweight size classes, Annex VII Data: Number of vessels. Deadweight of vessels in tonnes. Data set F2: Vessel traffic in the main European ports, by port, type and size of vessels loading or unloading cargo, embarking or disembarking passengers (including cruise passengers on a cruise passenger excursion) Periodicity of data transmission: annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric F2 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards (1) only Type of vessel Two-character alphanumeric Type of ship, Annex VI Size of vessel GT Two-character alphanumeric Gross tonnage size classes, Annex VII Data: Number of vessels. Gross tonnage of vessels. (1) These categories are consistent with United Nations ECE Recommendation No 21. (2) The quantity recorded is the gross weight of the goods including packaging but excluding the tare weight of containers and Ro-Ro units. (3) Only total number of units. (4) The version currently in force is laid down in Commission Regulation (EC) No 1833/2006 of 13 December 2006 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (OJ L 354, 14.12.2006, p. 19).